                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

In re:                                                        §
                                                              §      CHAPTER 11 CASE
CLEARWATER TRANSPORTATION, LTD.,                              §
                                                              §      CASE NO. 19-50292-cag
                     Debtor.   1                              §


                           WITNESS AND EXHIBIT LIST FOR HEARING
                           ON MARCH 21, 2019 AT 9:30 A.M. CENTRAL

         Clearwater Transportation Ltd. (the “Debtor”), the Debtor-in-Possession in the above-

captioned Case, files this Witness and Exhibit List for Hearing on March 21, 2019 at 9:30 a.m.

                                                WITNESSES

         The Debtor may call the following witnesses at the Hearing:

                     1. Monty Merrill

                     2. Marshall Fein


         The Debtor reserves the right to call or not call any witnesses designated by any other

party, as well as additional rebuttal witnesses.




1
  The Debtor’s address is 6013 Fountainwood, San Antonio, Texas 78233 and the last four digits of its Federal Tax
Identification number are 2020.


4819-5486-6828.1                                       1
03/19/2019 4:28 PM
                                               EXHIBITS

          The Debtor designates the following exhibits that may be admitted:

EXHIBIT                        DESCRIPTION                      M   O   O   A   D   DISPOSITION
NUMBER                                                          A   F   B   D   A   AFTER TRIAL
                                                                R   F   J   M   T
                                                                K   E   E   I   E
                                                                E   R   C   T
                                                                D   E   T
                                                                    D
     1.         Final Cash Collateral Budget


     2.         Declaration of Monty Merrill


     3.         Schedules


     4.         Selig Lease


     5.         Selig Vehicle Endorsement


     6.         $205,400.28 Frost Letter of Credit No. 24396-
                SA

     7.         $209,498.86 Frost Letter of Credit No. 27228
                – SA

     8.         O&M Aging Detail



          The Debtor reserves the right to use any exhibits presented by any other party. The

Debtor also reserves the right to use and/or present demonstratives for any purpose. The Debtor

also reserves the right to use exhibits, demonstratives, and testimony not listed here for

impeachment or rebuttal purposes at the hearing.




4819-5486-6828.1                                  2
03/19/2019 4:28 PM
         The Debtor reserves the right to supplement or amend this Witness and Exhibit List any

time prior to the hearing. Any party wishing to receive a copy of any of the foregoing exhibits

should email Patrick L. Huffstickler at phuffstickler@dykema.com. Requested exhibits will be

provided by electronic transmission.

 Dated: March 19, 2019.                Respectfully submitted,

                                       DYKEMA GOSSETT PLLC

                                       By: /s/ Patrick L. Huffstickler
                                            Patrick L. Huffstickler
                                            State Bar No. 10199250
                                            phuffstickler@dykema.com
                                            112 East Pecan Street, Suite 1800
                                            San Antonio, Texas 78205
                                            (210) 554-5500
                                            (210) 226-8395 (Fax)
                                       COUNSEL FOR DEBTOR AND
                                       DEBTOR-IN-POSSESSION




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 19, 2019, a true and correct copy of the foregoing
document was served by electronic notification by the Electronic Case Filing system for the
United States Bankruptcy Court for the Western District of Texas and by U.S. first-class mail to
the parties on the attached Limited Service List.


                                            /s/ Patrick L. Huffstickler
                                            Patrick L. Huffstickler




4819-5486-6828.1                               3
03/19/2019 4:28 PM
                                                                                         Last Revised March 19, 2019


                                        Clearwater Transportation, Ltd. – 19-50292
                                                    Limited Service List
Debtor:                                     Attorney for Debtor                    Office of the U.S. Trustee
Clearwater Transportation, Ltd.             Patrick L. Huffstickler                615 E. Houston, Suite 533
6013 Fountainwood                           Dykema Gossett PLLC                    San Antonio, TX 78205
San Antonio, TX 78233                       112 E. Pecan St., #1800                Via ECF: USTP.Region07@usdoj.gov
Via Mail                                    San Antonio, TX 78205
                                            ECF: phuffstickler@dykema.com

                                        LENDERS/POTENTIAL SECURED CREDITORS
Funding Circle                              Newtek Small Business Finance LLC      IOU Central Inc.
FC Marketplace, LLC                         1981 Marcus Ave., #130                 600 TownPark Lane, Suite 100
747 Front St., 4th Fl.                      Lake Success NY 11042                  Kennesaw, GA 30144
San Francisco CA 94111                      Via Mail                               Via Mail
Via Mail

Funding Metrics, LLC                        Pioneer Park LLC                       GM Financial
dba Lendini                                 P.O. Box 398321                        P.O. Box 183593
884 TownCenter Drive                        San Francisco, CA 94139-8321           Arlington, TX 76096-3834
Langhome, PA 19047                          Via Mail                               Via Mail
Via Mail

Pearl Capital
Pearl Delta Funding
100 William Street, Suite 900
New York, NY 10038
Via Mail
                                          TAXING AND REGULATORY AGENCIES
Bell County Appraisal District              Bexar County Tax Office                City of Austin
P.O. Box 390                                P.O. Box 2903                          Controller’s Office
Belton TX 76513-0390                        San Antonio TX 78299-2903              P.O. Box 2920
Via Mail                                    Via Mail                               Austin TX 78768-2920
                                                                                   Via Mail

Internal Revenue Service                    Texas Comptroller of Public Accounts   Texas Workforce Commission
Centralized Insolvency Operation            Revenue Accounting Division -          TWC Building - Regulatory Integrity
P.O. Box 7346                               Bankruptcy Section                     Division
Philadelphia, PA 19101-7346                 P.O. Box 13528 Capitol Station         101 East 15th Street
Via Mail                                    Austin, TX 78711                       Austin, TX 78778
                                            Via Mail                               Via Mail

Tax Appraisal District of Bell County       Travis County Tax Office               Tom Green Appraisal District
P.O. Box 390                                Bruce Elfant, Tax Assessor-Collector   2302 Pulliam St.
Belton, TX 76513-0390                       P.O. Box 149328                        San Angelo TX 76905
Via Mail                                    Austin, TX 78714-9328                  Via Mail
                                            Via Mail




       4840-4920-0263.1
       117928\000001
       03/19/2019 4:30 PM
                                                                                        Last Revised March 19, 2019


Albert Uresti, MPA, PCC                  United States Department of Justice -
Bexar County Tax Assessor-Collector      All Divisions:
P.O. Box 2903                            United States Attorney, Civil Process
San Antonio, TX 78299-2903               Clerk
Via Mail                                 N. W. Loop 410, Suite 600
                                         San Antonio, TX 78216
                                         Via Mail


                                           AIRPORT CONCESSION PARTIES
City of Austin                           Austin CONRAC, LLC                      Director of Aviation
c/o U.S. Bank, N.A.                      Attn: Marshall A. Fein, COO             THE CITY OF AUSTIN
P.O. Box 70870                           12130 Colwick                           Austin-Bergstrom International Airport
Saint Paul MN 55170-9705                 San Antonio, TX 78216                   3600 Presidential Blvd., Suite 411
Via Mail                                 Via Mail                                Austin, TX 78719
                                                                                 Via Mail

The Airport Properties Manager           City of Austin                          City of Killeen
Department of Aviation                   City Clerk                              8101 S. Clear Creek Rd., Box C
THE CITY OF AUSTIN                       301 W. Second St.                       Killeen, TX 76549
Austin-Bergstrom International Airport   Austin, TX 78701                        Via Mail
3600 Presidential Blvd., Suite 411       Via Mail
Austin, TX 78719
Via Mail

Killeen-Fort Hood Regional Airport       City of Killeen                         City of San Angelo
Attn: Executive Director of Aviation     Attn: City Attorney                     San Angelo Regional Airport-Mathis Field
8101 S. Clear Creek Rd., Box C           101 N. College St., 1st Floor           8618 Terminal Circle, Ste. 101
Killeen, TX 76549                        Killeen, TX 76541                       San Angelo, TX 76904
Via Mail                                 Via Mail                                Via Mail

City Attorney’s Office                   Austin Conrac, LLC
72 W. College Avenue                     Conrac Managing, c/o Conrac Solutions
San Angelo, TX 76903                     981 Lowell Ave. SW, #125
Via Mail                                 Renton, WA 98057
                                         Via Mail

                      TOP 20 UNSECURED CREDITORS (EXCLUSIVE OF OTHER CATEGORIES)
ATS Processing Services                  Calhoun, Thomson & Matza                Dent Crafters
1150 N. Alma School Rd.                  9500 Aboretum Blvd., #120               166 Briar Forest Dr.
Mesa, AZ 85201                           Austin, TX 78759                        Bastrop, TX 78602
Via Mail                                 Via Mail                                Via Mail

Highway Toll Administrations             Town North Nissan
66 Powerhouse Rd., #103                  9160A Research Blvd.
Roslyn Heights, NY 11577                 Austin, TX 78758
Via Mail                                 Via Mail

Town North Nissan
9160A Research Blvd.
Austin, TX 78758
Via Mail




       4840-4920-0263.1
       117928\000001
       03/19/2019 4:30 PM
                                                                                   Last Revised March 19, 2019



                                      CONTRACT AND VEHICLE LEASE PARTIES
Hincklease, Inc.                        Selig Leasing Company, Inc.          Hertz Global Holdings
Attn: Bill Jeffries                     Attn: Steve Schaefer                 Thrifty Rent-A-Car System, Inc.
2305 President's Dr., Ste. F            2510 S. 108th St.                    Dollar Rent A Car, Inc.
Salt Lake City UT 84120                 West Allis WI 53227                  Attn: Robert M. Barton
Via Mail                                Via Mail                             8501 Williams Road
                                                                             Estero, FL 33928
                                                                             Via Mail

Union Leasing, Inc.                     The Bancorp                          Hinckley’s Inc.
P.O. Box 75850                          409 Silverside Road                  Dba Hincklease, Inc.
Chicago, IL 60675-5850                  Suite 105                            2309 South State Street
Via Mail                                Wilmington, DE 19809                 Salt Lake City, UT 84115
                                        Via Mail                             Via Mail

Harbor Properties                       Commercial Fleet Leasing             DTG
850 S. Hermitage Road, Suite B1         The Bancorp Bank                     Dba DTG Operations, Inc.
Hermitage, PA 16148                     Attn: Paul F. Pollock                Attn: Lockbox Dept. 673
Via Mail                                626 Jacksonville Road, Suite 205     6242 E. 41st Street
                                        Warminster, PA 18974                 Tulsa, OK 74135
                                        Via Mail                             Via Mail

Bancorp Bank
Attn: Paul F. Pollock
3755 Park Lake St.
Orlando FL 32803-5265
Via Mail

                                             NOTICES OF APPEARANCE
Bell County Tax Appraisal District      Bexar County                         Tom Green CAD
c/o Tara LeDay                          c/o Don Stecker                      c/o Elizabeth Weller
McCreary,Veselka, Bragg & Allen, PC     Linebarger Goggan Blair & Sampson    Linebarger Goggan Blair & Sampson, LLP
P O Box 1269                            LLP                                  2777 N. Stemmons Freeway
Round Rock, TX 78680-1269               711 Navarro Street, Ste 300          Suite 1000
ECF: tleday@mvbalaw.com                 San Antonio, TX 78205                Dallas, TX 75207
                                        ECF: don.stecker@lgbs.com

Newtek Small Business Finance, LLC      Frost Bank                           Travis County
c/o Michael Flume                       c/o Robert L. Barrows                c/o Kay D. Brock
Flume Law Firm, LLP                     Warren, Drugan & Barrows, P.C.       Assistant Travis County Attorney
1020 N.E. Loop 410, Suite 530           800 Broadway                         P.O. Box 1748
San Antonio, TX 78209                   San Antonio, TX 78215                Austin, TX 78767

Mark Paul                               Austin CONRAC, LLC                   Stephanie Hernandez
AutoAp, Inc.                            c/o Sabrina L. Streusand             c/o Charlie Shelton
P.O. Box 91507                          Streusand, Landon Ozburn & Lemmon,   Hajjar Peters, LLP
Portland, OR 97291                      LLP                                  3144 Bee Caves Rd.
                                        1801 S. MoPac Expressway Ste 320     Austin, TX 78746
                                        Austin, TX 78746




       4840-4920-0263.1
       117928\000001
       03/19/2019 4:30 PM
                                                                         Last Revised March 19, 2019


The Hertz Corporation         The Comptroller of Public Accounts   Selig Leasing Company, Inc.
c/o William J. Hanlon         of the State of Texas                Michael G. Colvard
Nascine Howell                c/o John Mark Stern                  Martin & Drought, P.C.
Seyfarth Shaw LLP             Assistant Attorney General           Bank of America Plaza, 25th Floor
Two Seaport Lane, #300        Bankruptcy & Collections Division    300 Convent Street
Boston, MA 02210              MC 008                               San Antonio, TX 78205
                              P.O. Box 12548
                              Austin, TX 78711-2548
Selig Leasing Company, Inc.
c/o Samuel C. Wisotzkey
Kohner, Mann & Kailas, S.C.
Washington Building
4650 N. Port Washington Rd.
Milwaukee, WI 53212-1059




      4840-4920-0263.1
      117928\000001
      03/19/2019 4:30 PM
